DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/144,705 filed 08 January 2021. Claims 1-20 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Publication No 2013/0192947 to Frait et al. (hereinafter referred to as Frait).
Regarding claims 1, 9, and 11, Frai discloses:
Claim 1:
A hybrid module (i.e., Figs. 1A and 1B) , comprising: a housing (i.e., 58); 5a torque converter (i.e., 49) comprising: a turbine having a turbine shell including at least one blade attached thereto; an impeller having an impeller shell including at least one blade attached thereto (i.e., at least [0014] disclose that the torque converter comprises a turbine and impeller); and an impeller hub attached to a radially extending end of the impeller shell (i.e., either 48 or 78 can be considered an impeller hub); and 10a resolver assembly (i.e., 100) comprising a rotor connected to an outer surface of the impeller hub (i.e., portion of 100 that is fixed to 36, which is then fixed to 78 is rotor of 100) and a stator connected to the housing (i.e., portion of 100 bolted to 32 is a stator of 100).
Examiner’s Note:
	The term connected is interpreted to mean any form of connection between the elements. This is not equivalent to a direct connection or any derivation of the term where there is a direct connected between the elements without any other elements between.
Claim 9:
wherein the rotor is connected to the outer surface of the impeller hub via a press-fit connection or a shrink-fit connection (i.e., figs. 1A and 1B show that the rotor is rotationally fixed to 36, .
Claim 11:
A method of assembling a resolver in a hybrid module having a housing and a torque converter including an impeller hub attached to a radially extending end of an impeller shell, the method comprising: 30attaching a rotor of the resolver to an outer surface of the impeller hub; aligning the rotor with a stator of the resolver in an axial direction; and 12P200522 US fixing the stator of the resolver to the housing.

Allowable Subject Matter
Claims 2-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0135107 teaches a system with a prime mover, two electric motors, a transmission, and a storage source. However, the reference fails to teach the accessories as set forth and the design configuration set forth in the claims.
2018/0050685 and 2018/0050686 each teach a system with a prime mover, two electric motors, a transmission, and a storage source. However, the references fail to teach the accessories as set forth and the design configuration set forth in the claims.
9651120 and 9650032 each teach a system with a prime mover, two electric motors, a transmission, and a storage source. However, the references fail to teach the accessories as set forth and the design configuration set forth in the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659